 



Exhibit 10.8
AMENDED AND RESTATED
1993 SUPPLEMENTAL RETIREMENT PLAN AGREEMENT
     THIS AMENDED AND RESTATED 1993 SUPPLEMENTAL RETIREMENT PLAN AGREEMENT
(“Agreement”) was originally made and entered into as of October 27, 1993 (the
“Prior Agreement”) and is hereby amended and restated as of July 27, 2006, by
and between TierOne Bank, a federally chartered savings bank with its principal
office in Lincoln, Nebraska (the “Bank”), and Gilbert G. Lundstrom, (the
“Executive”).
     The Agreement is intended to be an unfunded plan qualifying as a “top hat”
plan for purposes of Title I of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and for purposes of the Internal Revenue Code of
1986, as amended (the “Code”). The Agreement is being amended and restated in
order to comply with the requirements of Section 409A of the Code and the
proposed regulations issued by the IRS. No benefits payable under this Agreement
shall be deemed to be grandfathered for purposes of Section 409A of the Code.
RECITALS
     A. The Executive is currently employed by the Bank pursuant to the terms of
a separate amended and restated Employment Agreement executed as of July 27,
2006 (the “Employment Agreement”).
     B. The Bank recognizes the value of the services to be performed by the
Executive and wishes to encourage his continued employment.
     C. The Executive wishes to be assured that he will be entitled to a certain
minimum amount of additional compensation (a) if he becomes Disabled (as defined
in the Employment Agreement) while in the employ of the Bank; (b) for some
definite period of time from and after his Retirement (as defined below) from
active service with the Bank; or (c) that his family will be entitled to such
compensation from and after his death either while in the employ of the Bank or
after his Retirement.
     D. The parties hereto wish to provide the terms and conditions upon which
the Bank shall pay such additional compensation to the Executive after his
Disability or Retirement or to his designated beneficiary in event of his death.
     E. The Bank desires to amend and restate the Prior Agreement in order to
make changes to comply with Section 409A of the Code, as well as certain other
changes;
     NOW, THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the parties agree as follows:
     1. Retirement. In consideration of the Executive’s remaining in the employ
of the Bank until his Retirement, the Bank agrees that, from and after the
Retirement of the Executive from the active service of the Bank on or after age
sixty-five (65), the Bank shall thereafter pay to the Executive an annual
Supplemental Benefit (as defined herein) for a period of fifteen (15)

 



--------------------------------------------------------------------------------



 



years from and after his Retirement, with the annual benefit payable in twelve
(12) equal monthly installments. The first monthly installment shall be paid on
the first day of the month following the lapse of six months after the date of
his Retirement (or, if earlier, upon the death of the Executive), and shall be
followed by 179 monthly payments. For purposes of this Agreement, the term
“Retirement” shall mean a voluntary termination by the Executive of his
employment with the Bank on or after the date he reaches age 65 in accordance
with the Bank’s retirement policies generally applicable to salaried employees,
provided that such termination of employment also constitutes a separation from
service with the Bank within the meaning of Section 409A of the Code and the
regulations thereunder.
     2. Supplemental Benefit. For purposes of this Agreement, “Supplemental
Benefit” means an amount calculated as follows: (A) the average annual
compensation (excluding bonuses and incentive compensation) received by the
Executive from the Bank during the three years of employment affording the
highest such average; as reduced by (B) the annual amount paid under the Bank’s
qualified defined benefit pension plan or any disability insurance benefits
purchased by the Bank; and (C) multiplying such amount by 50% to determine the
benefit payable hereunder as a Supplemental Benefit.
     3. Death After Retirement. The Bank further agrees that, in the event of
the Executive’s death after his Retirement but prior to completing fifteen
(15) years of monthly payments, the Bank will continue to make Supplemental
Benefit payments during the remainder of said fifteen (15) year period to the
Executive’s Beneficiary (as defined in the Employment Agreement).
     4. Disability. The Bank agrees that, in the event of the Disability (as
defined in the Employment Agreement) of the Executive while in the employ of the
Bank, it shall pay an annual Supplemental Benefit for up to ten (10) years,
payable in equal monthly installments commencing with the first day of the month
following the lapse of six months after the date the Executive is replaced as
provided in Section 7(a) of the Employment Agreement (i) until discontinuance of
such Disability and employment is fully restored to the Executive; (ii) until
the Executive becomes eligible for the benefits provided at Retirement
hereunder, which Retirement benefits shall be exclusive of and in addition to
any Disability payments, or (iii) until the death of the Executive, whichever
shall first occur. For all purposes of this Agreement, the Executive shall be
considered to be in the employ of the Bank to receive customary fringe benefits
(or service credits therefor, as the case may be) during the continuance of such
disability.
     5. Death Prior to Retirement. The Bank agrees that, in the event of the
Executive’s death prior to his Retirement, the Bank will make Supplemental
Benefit payments for a fifteen (15) year period to the Executive’s Beneficiary
(as defined in the Employment Agreement), with the monthly benefits determined
as set forth in Sections 1 and 2 above and commencing as of the first day of the
month following his death.
     6. Noncompetition. In consideration of the foregoing agreements of the Bank
and of the payments to be made by the Bank pursuant hereto, the Executive hereby
agrees that, so long as he remains in the active employ of the Bank, he will
devote substantially all of his time, skill, diligence and attention to the
business of the Bank, and will not actively engage, either directly

2



--------------------------------------------------------------------------------



 



or indirectly, in any business or other activity which is or may be deemed to be
in any way competitive with or adverse to the best interests of the business of
the Bank.
     7. Termination. In the event that the employment of the Executive is
terminated for any reason other than Cause (as defined in the Employment
Agreement), the Bank agrees to fund a separate split dollar policy pursuant to
the Executive’s Split Dollar Agreement with the Bank dated January 2, 1994, as
amended (the “Split Dollar Agreement”) to the point of “N-Pay” and cause
ownership of such policy to be transferred if the policy is purchased in
accordance with the terms of the Split Dollar Agreement. This payment is to be
made in one lump sum on the first day of the month following the lapse of six
months after the date the Executive’s employment terminates. For purposes
hereof, “N-Pay” means that the cash value of dividend additions within the
policy, together with projected further dividends, are estimated to be
sufficient to pay all remaining additional premiums required by the terms of the
policy; provided, however, that if the future dividends actually paid are less
than the assumed dividends, the Bank will not be required to pay any deficiency.
     8. Other Benefits and Programs. It is expressly understood by the parties
hereto that this Agreement relates exclusively to additional compensation for
the Executive’s services and any benefits payable under this Agreement shall be
independent of, and in addition to, any other benefits or compensation payable
under the Employment Agreement of even date herewith or as may hereinafter be
amended from time to time. This Agreement does not involve a reduction in salary
or foregoing of an increase in future salary by the Executive, nor does the
Agreement in any way affect or reduce the proposed or future compensation of the
Executive.
     9. Benefits Not Funded. This Agreement represents a contractual promise to
pay by the Bank, assuming satisfaction by the Executive of the requirements
herein, and that said promise to pay is not represented by notes or secured or
funded in any way. If the Bank, solely at its own discretion, shall acquire a
life insurance or annuity contract or any other asset in connection with the
liabilities assumed by it hereunder, it is expressly agreed that neither the
Executive nor any Beneficiary hereunder shall have any right with respect to, or
claim against, such contract or other asset. Such contract or other asset shall
not be held in any way as collateral security for the fulfilling of the
obligations of the Bank under this Agreement. Such contract or other asset shall
be and remain a general, unpledged and unrestricted asset of the Bank. The
Executive may unilaterally change the person or persons who are to receive
payments hereunder following his death, including provisions for payment to a
trust or trusts, notwithstanding any other provision hereof, by written
instrument executed by him and delivered to the Bank during the Executive’s
lifetime.
     10. Nonalienation of Benefits. Neither the Executive, his designated
Beneficiary nor any other beneficiary under this Agreement shall have any power
or right to transfer, assign, anticipate, hypothecate or otherwise encumber any
part or all of the amounts payable by the Bank hereunder, nor shall such amounts
be subject to seizure by any creditor of any such beneficiary, by a proceeding
at law or in equity, and no such benefit shall be transferable by operation of
law in the event of bankruptcy, insolvency or death of the Executive, his
spouse, his designated beneficiary or any other beneficiary hereunder. Any such
attempted assignment or

3



--------------------------------------------------------------------------------



 



transfer shall be void and shall terminate this Agreement, and the Bank shall
thereupon have no further liability hereunder.
     11. Binding Effect. This Agreement, and any amendment hereto, shall be
binding upon and inure to the benefit of the Bank, its successors and assigns,
and the Executive, and his beneficiaries, heirs, executors, administrators and
legal representatives.
     12. Amendment and Termination of the Agreement. This Agreement may not be
amended, altered or modified, except by a written instrument signed by the
parties hereto, or their respective successors or assigns, and may not otherwise
be amended or terminated except as provided in Section 13. Notwithstanding
anything in this Agreement to the contrary, the Board of Directors of the Bank
may amend in good faith any terms of this Agreement, including retroactively, in
order to comply with Section 409A of the Code.
13. Effect of Amendment or Termination.
          (a) General. No amendment or termination of the Agreement shall
directly or indirectly reduce the Executive’s benefit held hereunder as of the
effective date of such amendment or termination. A termination of the Agreement
will not be a distributable event, except in the three circumstances set forth
in Section 13(b) below.
          (b) Termination. Under no circumstances may the Agreement permit the
acceleration of the time or form of any payment under the Agreement prior to the
payment events specified herein, except as provided in this Section 13(b). The
Bank may, in its discretion, elect to terminate the Agreement in any of the
following three circumstances and accelerate the payment of the entire unpaid
balance of the Participant’s vested benefits as of the date of such payment in
accordance with Section 409A of the Code:

  (i)   the Agreement is terminated within the 30 days preceding a Change in
Control of the Association (as defined in the Employment Agreement) and (1) all
substantially similar arrangements sponsored by the Bank and/or TierOne
Corporation (the “Corporation”) are terminated, and (2) the Executive and all
participants under the substantially similar arrangements receive all of their
benefits under the terminated arrangements within 12 months of the date of
termination of the arrangements,     (ii)   the Agreement is terminated and
(1) all arrangements sponsored by the Bank and/or the Corporation that would be
aggregated with the Agreement under Treasury Regulation ' 1.409A-1(c) if the
Executive participated in all of the arrangements are terminated, (2) no
payments other than payments that would be payable under the terms of the
arrangements if the termination had not occurred are made within 12 months of
the termination of the arrangements; (3) all payments are made within 24 months
of the termination of the arrangements; and (4) neither the Bank nor the
Corporation adopts a new arrangement that would be aggregated with the Plan
under Treasury Regulation ' 1.409A-1(c) if the Executive

4



--------------------------------------------------------------------------------



 



      participated in both arrangements, at any time within five years following
the date of termination of the Agreement, or     (iii)   the Agreement is
terminated within 12 months of a corporate dissolution taxed under Section 331
of the Code, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A), provided that the amounts deferred by the Executive under the
Agreement are included in the Executive’s gross income in the later of (1) the
calendar year in which the termination of the Agreement occurs, or (2) the first
calendar year in which the payment is administratively practicable.

     14. Scope of Claims Procedures. This Section is based on final regulations
issued by the Department of Labor and published in the Federal Register on
November 21, 2000 and codified at 29 C.F.R. Section 2560.503-1. If any provision
of this Section conflicts with the requirements of those regulations, the
requirements of those regulations will prevail.
     14.1 Initial Claim. The Participant or any beneficiary who believes he or
she is entitled to any benefit under the Plan (a “Claimant”) may file a claim
with the Bank. The Bank shall review the claim itself or appoint an individual
or an entity to review the claim.
          (a) Initial Decision. The Claimant shall be notified within ninety
(90) days after the claim is filed whether the claim is allowed or denied,
unless the Claimant receives written notice from the Bank or appointee of the
Bank prior to the end of the ninety (90) day period stating that special
circumstances require an extension of the time for decision, such extension not
to extend beyond the day which is one hundred eighty (180) days after the day
the claims is filed.
          (b) Manner and Content of Denial of Initial Claims. If the Bank denies
a claim, it must provide to the Claimant, in writing or by electronic
communication:

  (i)   The specific reasons for the denial;     (ii)   A reference to the
provision of the Agreement upon which the denial is based;     (iii)   A
description of any additional information or material that the Claimant must
provide in order to perfect the claim;     (iv)   An explanation of why such
additional material or information is necessary;     (v)   Notice that the
Claimant has a right to request a review of the claim denial and information on
the steps to be taken if the Claimant wishes to request a review of the claim
denial; and

5



--------------------------------------------------------------------------------



 



  (vi)   A statement of the Participant’s right to bring a civil action under
Section 502(a) of ERISA following a denial on review of the initial denial.

     14.2 Review Procedures.
          (a) Request For Review. A request for review of a denied claim must be
made in writing to the Bank within sixty (60) days after receiving notice of
denial. The decision upon review will be made within sixty (60) days after the
Bank’s receipt of a request for review, unless special circumstances require an
extension of time for processing, in which case a decision will be rendered not
later than one hundred twenty (120) days after receipt of a request for review.
A notice of such an extension must be provided to the Claimant within the
initial sixty (60) day period and must explain the special circumstances and
provide an expected date of decision.
          The reviewer shall afford the Claimant an opportunity to review and
receive, without charge, all relevant documents, information and records and to
submit issues and comments in writing to the Bank. The reviewer shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.
          (b) Manner and Content of Notice of Decision on Review. Upon
completion of its review of an adverse claim determination, the Bank will give
the Claimant, in writing or by electronic notification, a notice containing:

  (i)   its decision;     (ii)   the specific reasons for the decision;    
(iii)   the relevant provisions of the Agreement on which its decision is based;
    (iv)   a statement that the Claimant is entitled to receive, upon request
and without charge, reasonable access to, and copies of, all documents, records
and other information in the Bank’s files which is relevant to the Claimant’s
claim for benefits;     (v)   a statement describing the Claimant’s right to
bring an action for judicial review under Section 502(a) of ERISA; and     (vi)
  if an internal rule, guideline, protocol or other similar criterion was relied
upon in making the adverse determination on review, a statement that a copy of
the rule, guideline, protocol or other similar criterion will be provided
without charge to the Claimant upon request.

     14.3 Calculation of Time Periods. For purposes of the time periods
specified in this Section, the period of time during which a benefit
determination is required to be made begins at

6



--------------------------------------------------------------------------------



 



the time a claim is filed in accordance with the procedures herein without
regard to whether all the information necessary to make a decision accompanies
the claim. If a period of time is extended due to a Claimant’s failure to submit
all information necessary, the period for making the determination shall be
tolled from the date the notification is sent to the Claimant until the date the
Claimant responds.
     14.4 Legal Action. If the Bank fails to follow the claims procedures
required by this Section, a Claimant shall be deemed to have exhausted the
administrative remedies available under the Agreement and shall be entitled to
pursue any available remedy under Section 502(a) of ERISA on the basis that the
Agreement has failed to provide a reasonable claims procedure that would yield a
decision on the merits of the claim. A Claimant’s compliance with the foregoing
provisions of this Section is a mandatory requisite to a Claimant’s right to
commence any legal action with respect to any claims for benefits under the
Agreement.
     14.5 Review by the Bank. Notwithstanding anything in this Agreement to the
contrary, the Bank may determine, in its sole and absolute discretion, to review
any claim for benefits submitted by a Claimant under this Agreement.
     15. Notice. Any notice, consent or demand required or permitted to be given
under the provisions of this Agreement shall be in writing, and shall be signed
by the party giving or making the same. If such notice, consent or demand is
mailed to a party hereto, it shall be sent by United States mail, postage
prepaid, addressed to such party’s last known address as shown on the records of
the Bank. The date of such mailing shall be deemed the date of notice, consent
or demand.
     16. Applicable Law. This Agreement, and the rights of the parties
hereunder, shall be governed by and construed in accordance with the laws of the
State of Nebraska.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate, as of the 27th day of July 2006.

                          ATTEST:       TIERONE BANK    
 
                   
 
  /s/ Judith A. Klinkman       By:   /s/ James A. Laphen    
 
 
 
Assistant Secretary       Title:  
 
President and Chief Operating Officer    
 
       
 
       
 
          /s/ Gilbert G. Lundstrom                      
 
          Gilbert G. Lundstrom, Executive    

7